DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Claim Status
3.	Claims 1-16 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “…whether or not the live distribution of the first content” in “…based on a determination as to whether or not the live distribution of the first content”. It is not clear what is the meaning of this recited element. It is interpreted as “whether or not the live distribution of the first content is ended” same as recited in claim 9 for examination purpose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 3, 6-9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 2017/0332135) in view of Jeon et al (US 2018/0167681).

Regarding Claims 1 and 9, Stark discloses a server (see Figs. 1, 5; such as a control server or device 158, 500) with a corresponding non-transitory computer readable storage medium (510) storing a program for allowing a computer to function as means (e.g., see Para 66) comprising: 
a storage unit (162) storing first content identification information for identifying a first content and first interrupted spot information indicating a viewing interrupted spot of the first content in association with first user identification information for identifying a first user in a case where viewing of the first content during live distribution is interrupted in a first terminal logged in a content sharing service by using the first user identification information (e.g., see Para 25; Para 32; Para 35); and a determination unit (such as a processing module 526 or device determination module 528) determining whether or not at least one of the content identification information and the interrupted spot information that are associated with the first user identification information is stored in the storage unit, wherein the determination unit, upon determining that the server is accessed from a second terminal logged in the content sharing service by using the first user identification information after the viewing of the first content is interrupted in the first terminal (e.g., see Para 26-27; Para 38; Para 40-41; Para 70; such as provide, in response to a resume playback signal from the same or different customer device, a recording of the paused program to the requesting device, the requesting device may be different from the device which initiated the pause).
Stark is silent about the determination unit further determines a type of notification and a number of notifications to be sent to the second terminal; and a notification unit sending a notification to the second terminal associated with the first user identification information, wherein the type of notification is based on a determination as to whether or not the live distribution of the first content is ended.
In an analogous art, Jeon equally discloses the determination unit further determines a type of notification and a number of notifications to be sent to an end-user device (see Para 27; such as determines transmission of the requested program content and a number of indicators associated with the requested program content to an end-user device; see Para 50; Para 56-60); and a notification unit sending a notification to the end-user device associated with the end-user identification information (an end-user identification information is inherently associated the end-user device; for instance, an user ID is associated with an end-user device such as a smart phone; see Para 34), wherein the type of notification is based on a determination as to whether or not the live distribution of the first content is ended (e.g., see Para 27; Para 66-67; initiating or terminating a program content transmission responsive to an apparent broadcast start time or an apparent broadcast end time, respectively). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stark to include the determination unit further determines a type of notification and a number of notifications to be sent to the second terminal; and a notification unit sending a notification to the second terminal associated with the first user identification information, wherein the type of notification is based on a determination as to whether or not the live distribution of the first content is ended, as taught by Jeon to advantageously inform the user with availability status of the requested program content currently being broadcast so as to enable the user to quickly make a next move..

Regarding Claims 3 and 11, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while Jeon discloses it is determined that the live distribution of the first content is not ended, the notification unit notifies the second terminal that the first content is capable of being viewed in the live distribution (see Para 27); and it would be obvious to notify the second terminal that the first content is capable of being viewed in the live distribution if a time-shift reproduction of the first content is not permitted before an end of the live distribution since only the live distribution is available for viewing.

Regarding Claims 6 and 14, Stark discloses in a case where it is determined that at least one of a plurality of content identification information for identifying a plurality of content and a plurality of interrupted spot information is stored in the storage unit by being associated with the first user identification information, the notification unit notifies the second terminal regarding each of the plurality of content that is capable of being viewed in the live distribution and/or a time-shift reproduction (see Para 44; since multiple programs can be paused and recorded earlier, thus a user is able to resume a program out of the recorded programs).

Regarding Claims 7 and 15, Stark further discloses in a case where the viewing of the first content during the live distribution is interrupted in the first terminal, first terminal identification information for identifying the first terminal is stored in the storage unit by being associated with the first user identification information in addition to at least one of the first content identification information and the first interrupted spot information, and wherein, in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (e.g., see Para 25; Para 32; Para 35; Para 40-41), the determination unit further determines whether or not the first terminal identification information is coincident with second terminal identification information for identifying the second terminal (e.g., see Para 38; such as identifying the second terminal via the customer's account).

Regarding Claims 8 and 16, Stark discloses in a case where it is determined that the first terminal identification information is coincident with the second terminal identification information, and an elapsed time after the first content identification information, the first interrupted spot information, and the first terminal identification information are stored in the storage unit by being associated with the first user identification information until the server is accessed (e.g., see Para 7; Para 35; such as tracking an elapsed time after the first content identification information) but is silent about access less than a threshold value, the notification unit omits a notification with respect to the second terminal.
However, one of ordinary skill in the art will recognize that there is no need to notify the availability of the broadcast program if the remaining time is close to zero; for example, only couple of seconds left.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include access less than a threshold value, the notification unit omits a notification with respect to the second terminal to avoid wasting non-necessary processing resources as design choice.


6.	Claims 2, 4, 5, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 2017/0332135) and Jeon et al (US 2018/0167681) as applied to claims 1 and 9 above, and further in view of Thomas et al (US 2016/0150285).

Regarding Claims 2 and 10, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while Jeon discloses it is determined that the live distribution of the first content is not ended (see Para 27; Para 67) but is silent about a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction.
In an analogous art, Thomas discloses an ability to restart a selected live broadcast program which is already in progress either from the beginning or from a prescribed starting point through the EPG when the program is available on demand (see Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction, as taught by Thomas to take advantage of trick play capabilities for better viewing flexibility, thus more enjoyable viewing experiences.

Regarding Claims 4 and 12, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while Jeon discloses, it is determined that the live distribution of the first content is not ended (see Para 27) but is silent about a time-shift reproduction of the first content is not permitted before an end of the live distribution, the notification unit notifies the second terminal as to when the first content will be capable of being viewed in the time-shift reproduction.
In an analogous art, Thomas discloses an ability to restart a selected live broadcast program which is already in progress either from the beginning or from a prescribed starting point through the EPG when the program is available on demand (see Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction, as taught by Thomas to take advantage of trick play capabilities for better viewing flexibility, thus more enjoyable viewing experiences.

Regarding Claims 5 and 13, Stark discloses in a case where it is determined that at least one of the first content identification information and the first interrupted spot information is stored in the storage unit by being associated with the first user identification information (see Para 25; Para 32; Para 35), while Jeon discloses, it is determined that the live distribution of the first content is not ended (see Para 27). But is silent about a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal both that the first content is capable of being viewed in the live distribution and that the first content is capable of being viewed in the time-shift reproduction.
In an analogous art, Thomas discloses an ability to restart a selected live broadcast program which is already in progress either from the beginning or from a prescribed starting point through the EPG when the program is available on demand (see Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time-shift reproduction of the first content is permitted, the notification unit notifies the second terminal that the first content is capable of being viewed in the time-shift reproduction, as taught by Thomas to take advantage of trick play capabilities for better viewing flexibility, thus more enjoyable viewing experiences.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of new grounds of rejection.

Conclusion
8.	Claims 1-16 are rejected.
Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426